Citation Nr: 1418610	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-44 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a disability rating in excess of 20 percent for fracture of the left humerus with moderate deformity.

4.  Entitlement to a disability rating in excess of 10 percent for fracture residuals of the left distal radius.

5.  Entitlement to a compensable disability rating for residual scar, laceration left eyebrow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision.  Jurisdiction of his appeal is with the regional office (RO) in Louisville, Kentucky.  

The Board has reviewed the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all evidence.  

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is manifested by hearing acuity no worse than Level II in either ear. 

2.  The Veteran's tinnitus is assigned a 10 percent evaluation, which is the maximum evaluation authorized under Diagnostic Code 6260.  

3.  The Veteran's fracture of the left humerus with moderate deformity is manifested by residual pain, flexion limited to no more than 110 degrees, and limitation of extension to no more than 25 degrees.  Additional functional limitation due to pain or during flare-ups commensurate with ankylosis, flail joint, nonunion of the radius and ulna, impairment (marked deformity) of the ulna or radius, and significant impairment of supination or pronation is not shown.  

4.  The Veteran's fracture residuals of the left distal radius are manifested by residual pain from degenerative joint disease and pronation limited to no more than 80 degrees and supination limited to no more than 60 degrees.  Additional functional limitation due to pain or during flare-ups commensurate with ankylosis or impairment of the elbow and forearm resulting in loss of pronation beyond the last quarter of arc or bone fusion is not shown.

5.  The Veteran's left eyebrow scar does not result in any characteristic of disfigurement or other disabling manifestation.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

2.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, DC 6260 (2013).

3.  The criteria for a disability rating in excess of 20 percent for fracture of the left humerus with moderate deformity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5207 (2013).

4.  The criteria for a disability rating in excess of 10 percent for fracture residuals of the left distal radius are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5024-5213 (2013).

5.  The criteria for a compensable disability rating for residual scar of a left eyebrow laceration are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7800 (2008, 2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2008 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He also was notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2009.  Nothing more was required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in November 2008 and September 2010.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, these examination reports are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.

With respect to claims for service connection for hearing loss in general, a Compensation and Pension (C&P) hearing examination worksheet was revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept. of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Here the VA audiologists elicited information from the Veteran related to the functional effects caused by his bilateral hearing loss.  They specifically noted his complaints that his greatest difficulty was with conversational speech in background noise.  That said, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative has alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.

The Board has considered that the Veteran has not been afforded VA examinations since September 2010, but finds that the medical evidence of record in this case is not too old to adequately evaluate his various disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time].  No competent medical evidence, by or on behalf of the Veteran, has been submitted which suggests that his service-connected hearing loss, tinnitus, left humerus fracture residuals, and left distal radius fracture residuals have become worse in the period of time since the last evaluation.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition"].

Moreover, given the lack of pertinent clinical findings since the September 2010 VA examinations and the fact that the history provided by the Veteran during those examinations, and considered by the examiners, is consistent with that reflected in the record, the examiners' reports (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) are sufficient for rating purposes.  38 C.F.R. § 4.2 (2013); Abernathy v. Principi, 3 Vet.App. 461 (1992).  Consequently new VA examinations to rate the severity of his service-connected disabilities on appeal are not warranted.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.




I.  Hearing Loss

The Veteran is seeking a compensable disability rating for his service-connected bilateral hearing loss.

Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85. 

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

When examined by VA in November 2008, the Veteran reported that his greatest difficulties were hearing in background noise and hearing high frequencies. 

The results of the audiometric testing show pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
30
75
90
LEFT
25
15
45
85
95

The results of the audiogram show an average puretone threshold of 51 decibels in his right ear and 60 decibels in his left ear.  Speech discrimination ability was 92 percent both ears.  

These VA audiometric findings reflect a numeric designation of Level I auditory acuity in the right ear and Level II auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable disability rating.  See 38 C.F.R. § 4.85.  These audiological results also do not satisfy the criteria for a compensable rating due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.

When examined by VA in September 2010, the examiner noted the Veteran's hearing loss made it difficult to understand conversational speech, especially in the presence of background noise, and also made it difficult to converse on the telephone.

The results of the audiological testing show pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
40
80
90
LEFT
5
10
15
60
85

The results of the VA audiogram show an average puretone threshold of 54 decibels for the right ear and 42 decibels for the left.  Speech audiometry revealed speech recognition ability of 96 percent for both ears.  

These VA audiometric findings reflect a numeric designation of Level I auditory acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII again reflects a level of hearing loss consistent with a noncompensable rating.  See 38 C.F.R. § 4.85.  Likewise the audiological results do not satisfy the criteria for a compensable rating due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.

After a review of the medical evidence, using the VA audiological test results and resolving all doubt in the Veteran's favor, the criteria for the assignment of a compensable disability rating are not met.

In reaching this conclusion, the Board has not overlooked the general quality of life problems described by the Veteran when he complained that it was difficult to hear normal conversations in background noise.  Although there is no reason to doubt his difficulties, his hearing loss disability is evaluated on the objective findings demonstrated during audiological examination.  The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to higher disability ratings.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra. 

II.  Tinnitus

Service connection for tinnitus was established in December 2004.  The RO assigned a 10 percent disability evaluation under DC 6260, effective March 5, 2004.  In September 2008, the Veteran requested an increased evaluation for tinnitus. 

Under DC 6260, the highest possible evaluation is 10 percent, thus, it is not possible for the Veteran to receive a higher rating under this diagnostic code.  38 C.F.R. § 4.87.  Moreover, only a single rating is warranted for tinnitus regardless of whether the tinnitus is unilateral or bilateral.  38 C.F.R. § 4.87, DC 6260, Note (2).  Neither DC 6260, nor any other diagnostic code allows the assignment of a schedular evaluation in excess of 10 percent for tinnitus affecting both ears.  The claim for a higher schedular evaluation must be denied as a matter of law.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


The Board acknowledges his contention that the disability is more severe than is currently rated.  However, as noted, DC 6260 explicitly prohibits a schedular rating in excess of 10 percent for tinnitus.  The claim for a schedular rating in excess of 10 percent for tinnitus, must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
 
The only way for the Veteran to be granted a disability rating higher than the current 10 percent is by applying an extraschedular rating.  See 38 C.F.R. § 3.321(b).  Such is discussed below.

III.  Fracture Residuals of the Left Humerus 

The Veteran's service-connected fracture residuals of the left humerus with moderate deformity is currently rated as 20 percent disabling under DC 5207, for limitation of extension of the forearm.  As the Veteran is right-handed, his left upper extremity is to be evaluated as a minor joint.  38 C.F.R. § 4.69 (2013).

Under DC 5207, extension of the minor forearm limited to 75 degrees is rated as 20 percent; limited to 90 degrees is rated 20 percent; limited to 100 degrees is rated 30 percent; and limited to 110 degrees is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Under DC 5206, flexion of the minor forearm limited to 90 degrees is rated 20 percent; limited to 70 degrees is rated 20 percent; limited to 55 degrees is rated 30 percent disabling; and limited to 45 degrees is rated 40 percent disabling.  Id. 

Under DC 5208 limitation of forearm flexion to 100 degrees with extension to 45 degrees in the minor arm warrants a 20 percent evaluation.  Id.

Under DC 5209, other impairment of the elbow with joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius, is rated as 20 percent disabling for the minor side.  Flail joint of the elbow is rated 50 percent disabling for the minor side.  Id.

The normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.

The pertinent evidence consists primarily of clinical findings from VA examinations conducted in November 2008 and September 2010. 

During VA examination in November 2008, the Veteran's accounts of injury to his left upper extremity during service as well as his current complaints of progressive left elbow pain, instability, stiffness, and weakness were briefly summarized in the report.  There were no episodes of dislocation or effusion.  The Veteran reported weekly flare-ups stating that overuse causes severe elbow pain.  Range of motion showed full active and passive range of motion with flexion to 110 degrees and extension to 25 degrees.  There was no additional loss of motion with repetitive use.  X-rays revealed mild to moderate degenerative changes of the elbow joint.  The diagnosis was mild to moderate degenerative arthritis of the left elbow with moderate effects on the Veteran's current occupation as a pipe welder due to decreased mobility and decreased manual dexterity. 

When examined by VA in September 2010, the Veteran's left elbow complaints were essentially unchanged.  On examination there was mild point tenderness over the proximal ulna posteriorly.  Left elbow flexion was to 115 degrees and extension to 35 degrees.  Although there was objective evidence of pain, there was no additional limitation following repetitive motion.  There was no joint ankylosis.  X-ray of the left elbow showed moderate joint disease.  The diagnosis was residual loss of range of motion, left elbow with degenerative arthritis status post fracture of the left distal radial fracture.  The Veteran reported that his disability caused decreased manual dexterity, problems with lifting and carrying.  He had been retired from employment since 2009 based on eligible age and/or duration of work. 

The Board notes that no treatment records pertaining to the Veteran's left elbow disability have been associated with his claims folder or electronic Virtual VA folders since the September 2010 VA examination.  As a result, there are no records that indicate a significant worsening or additional symptoms to warrant a higher evaluation.

Based on the preceding evidence, the criteria for a rating in excess of 20 percent have not been met.  The Veteran exhibits appreciable loss of motion in the left elbow and forearm.  However, even with complaints of pain, the results from the two VA examinations do not show limitation of flexion (to 55 degrees) or extension (to 100 degrees) sufficient to warrant a 30 percent evaluation under DCs 5206 or 5207.  38 C.F.R. § 4.71a.  As noted above, the worst recorded ranges of motion were 25 degrees extension and 110 degrees flexion.  Therefore if strictly rated under range-of-motion diagnostic codes, the Veteran's left humerus disability would be rated as noncompensably disabling.

IV.  Fracture Residuals of the Left Distal Radius

The Veteran's service-connected fracture residuals of the left distal radius are currently rated as 10 percent disabling under DCs 5024-5213.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic codes in this case indicate tenosynovitis under DC 5024 as the service-connected disorder, and impairment of supination and pronation under DC 5213 as the residual disabling condition.

Pursuant to DC 5024, tenosynovitis is evaluated based on limitation of motion of the affected part, as degenerative arthritis.  38 C.F.R. § 4.71a. 

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

Under DC 5213 limitation of supination of the minor extremity at 30 degrees or less is assigned a 10 percent rating.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling.  Limitation of pronation with motion lost beyond the middle of arc is rated 20 percent disabling.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling.  Loss of supination or pronation due to bone fusion with the hand fixed in full pronation is rated 20 percent disabling.  Loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 30 percent.  38 C.F.R. § 4.71a.

Normal pronation in the forearm is to 80 degrees, and normal supination is to 85 degrees.  See 38 C.F.R. § 4.71, Plate I.

During VA examination in November 2008, the Veteran's accounts of injury to his left upper extremity during service as well as his current complaints of progressive pain, instability, stiffness, and weakness were briefly summarized in the report.  There were no episodes of dislocation or effusion.  The Veteran reported weekly flare-ups stating that overuse causes severe pain.  On range of motion testing he had pronation to 80 degrees, and supination to 85 degrees.  X-rays showed an old left radius fracture.

When examined by VA in September 2010, the Veteran's complaints were essentially unchanged.  Range of motion testing showed pronation to 85 degrees and supination to 60 degrees.  Although there was objective evidence of pain, there was no additional limitation following repetitive motion.  There was no joint ankylosis.  X-rays showed moderate joint disease.  The diagnosis was residual loss of range of motion, left elbow with degenerative arthritis status post fracture of the left distal radial fracture.  The Veteran reported that his disability caused decreased manual dexterity, problems with lifting and carrying.  As noted previously, he had been retired from employment since 2009 based on eligible age and/or duration of work.

The Board notes that it does not appear that the Veteran received any additional treatment for his left distal radius fracture residuals than is noted above.  As a result, there are no records that indicate a significant worsening or additional symptoms to warrant a higher evaluation.

Based on the preceding evidence, the criteria for a rating in excess of 10 percent have not been met.  Although, the Veteran exhibits appreciable loss of motion on supination of the hand, when examined, it has never been sufficient to warrant a higher rating under DC 5213.  During the course of this appeal, he has consistently had full pronation.  However, at its most restrictive, supination was 60 degrees as documented in September 2010.  Although this range of motion suggests the Veteran's condition had worsened, it still does not establish he was entitled to a rating in excess of 10 percent.  In other words, if strictly rated under DC 5213, the demonstrated additional limitations in supination to 60 degrees only merits noncompensable rating.  However, the presence of arthritis with at least some limitation of motion supports the current 10 percent rating under DCs 5003 and 5010.  Thus, the Board concludes that the preponderance of the evidence is against assignment of a rating in excess 10 percent for the Veteran's fracture residuals of the left distal radius disability, which is manifested by X-ray findings of arthritis but without limitation of motion to such degree as to warrant a disability rating in excess of 10 percent.  

With respect to both disabilities, there is no evidence of pain on use or flare-ups that result in additional limitation of motion to the extent that the left humerus and left distal radius fracture residuals would warrant higher ratings under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's functional loss due to pain is adequately covered by the 20 and 10 percent ratings currently assigned.  He has not identified any functional limitation, which would warrant higher ratings under any applicable rating criteria.  In this case, the examiners in 2008 and 2010 each specifically noted the Veteran did not exhibit any additional loss in range of motion due to pain or fatigue upon repetitive use.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). 


Indeed, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  Here, a higher rating based on pain without any quantifiable loss due to actual pain does not serve as basis for an increased rating.  The Veteran is already being adequately compensated for pain.

The only other possibilities for a higher disability evaluations for the Veteran's left upper extremity disabilities would be under DC 5205, for ankylosis; under DC 5209 for flail joint; under DC 5210 for nonunion of the radius and ulna; under DC 5211 for impairment of the ulna or marked deformity or under DC 5212 for impairment of the radius with marked deformity.  See 38 C.F.R. § 4.71a. Clearly, none of these has been shown. 

V.  Residual Scar, Laceration of the Left Eyebrow 

The Veteran's service-connected forehead scar is currently rated as noncompensably disabling under DC 7800. 

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  Scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 are rated under DC 7805.  Any disabling effects not considered in a rating provided under DCs 7800-7804 should be evaluated under an appropriate diagnostic code. 

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708  (Sept. 23, 2008).

In this case, the Veteran filed his claim for an increased disability rating in September 2008, and the March 2009 rating decision currently on appeal denied that claim.  While there is no indication that he or his representative requested a review under the new criteria, the RO's October 2010 Statement of the Case clearly noted that the pre-2008 and post-2008 rating criteria had been considered.  The Board will therefore address both the pre-2008 rating criteria and post-2008 rating criteria, even though the Veteran cannot receive a revised award under the new criteria until October 23, 2008.

Under the criteria in effect when he filed his claim, DC 7800 provided ratings for disfigurement of the head, face, or neck. Note (1) to DC 7800 provided that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) Scar is 5 or more inches (13 or more cm.) in length.  (2) Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  (3) Surface contour of scar is elevated or depressed on palpation.  (4) Scar is adherent to underlying tissue.  (5) Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  (7) Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  (8) Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Under DC 7800 a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent disabling.  38 C.F.R. § 4.118. 

Note (2) to Diagnostic Code 7800 provided that tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provided that unretouched color photographs were to be taken into consideration when rating under these criteria.  Id. 

Under the criteria effective as of October 23, 2008, in addition to the former criteria listed above, Notes (4) and (5) were added.  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, DC 7800, Note (4).  Furthermore, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118, DC 7800, Note (5). 

Reviewing the evidence of record, the Board finds that the Veteran is not entitled to a compensable evaluation under the applicable rating criteria, or even under those in effect from October 23, 2008, because he does not have at least one characteristic of disfigurement.  Significantly, during the VA examination in 2008, the examiner noted that the scar measured 1/16 inch at its maximum width and 1/4 inch in length.  There was no skin breakdown, tenderness, adherence to underlying tissue, or limitation of motion or loss of function.  There was no underlying soft tissue damage, underlying tissue loss, disfigurement, induration or inflexibility.  The scar was flesh-colored and had normal texture with no elevation or depression.  There was no indication of pain, instability or injury to the muscle or nerve.  The diagnosis was healed scars on bilateral eyes.  

When examined by VA in September 2010 the examiner noted the scar nondisfiguring and measured .2cm x .5cm.  The scar was not painful, had no signs of skin breakdown and was superficial.  There was no inflammation, edema, keloid formation, abnormal texture, or hypo-or hyper-pigmentation.  There was no underlying soft tissue loss and the skin was not indurated or inflexible.  The contour was not elevated or depressed or adherent to underlying tissue.  There were no other disabling effects.  

Further review of the claims file shows that the Veteran is not currently undergoing treatment for the residual left eyebrow scar, nor has he contended otherwise. 

Based on the foregoing evidence, the Board finds that the Veteran is not entitled to a compensable evaluation under the applicable rating criteria, or even under those in effect from October 23, 2008, because he does not have at least one characteristic of disfigurement.  Significantly, the September 2010 VA examiners noted that the scar was nondisfiguring and measured only .2 cm in width.  Under Note (1), a scar must be 13 cm in length and be 0.6 cm in width to be considered a characteristic of disfigurement.  Also none of the symptomatology which would allow for the assignment of a compensable disability rating have been reported.  

Nor does the evidence show that the Veteran's residual left eyebrow scar warrants a higher disability rating evaluation under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in this case.  There was indication of pain, instability or injury to the muscle or nerve.  There is no evidence of deep, unstable or painful scars or scars that cause limited motion or function.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DC 7803, 7804, 7805 (2008, 2013).  Without any medical evidence of greater impairment, the claim must be denied.

VI.  Additional (Including Extraschedular) Considerations and Conclusion

With respect to all five claims, the Board must determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate in the present case.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected hearing loss, fracture of the left humerus with moderate disability, fracture residuals of the left distal radius, and left eyebrow scar, but the medical evidence reflects that those manifestations are not present here.  Further, as noted, the 10 percent rating assigned for tinnitus is the maximum rating available.  The diagnostic criteria adequately describe the severity and symptomatology of these disorders.  As the rating schedule is adequate to evaluate the Veteran's disabilities, referral for extra-schedular consideration is not in order.

Finally, the Board recognizes that the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of employability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the evidence in the claims file reveals that the Veteran last worked in 2009 and that he left work at that time because of retirement due to age/duration of employment.  See September 2010 VA examination report.  There is no suggestion in the record that the Veteran's service-connected disabilities, contributed to his regular retirement.  Accordingly, at this point, there is no cogent evidence of employability due solely to this service-connected disabilities, and the issue of entitlement to a TDIU need not be addressed further.

Thus, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted.  Hart, supra.  A preponderance of the evidence is against the claims adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

ORDER

A compensable disability rating for bilateral hearing loss is denied.

A disability rating in excess of 10 percent for tinnitus is denied.

A disability rating in excess of 20 percent for fracture of the left humerus with moderate deformity is denied.  

A disability rating in excess of 10 percent for fracture residuals of the left distal radius is denied.

A compensable disability rating for residual scar, laceration left eyebrow is denied.  


____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


